DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park (US 2010/0210419).

Regarding claim 1,
Park discloses (Figs. 2-3):
A modular motor drive for use in fitness equipment (Figs. 2 and 3, all elements, ¶0124), the modular motor drive comprising: a switching circuit (Fig. 4, 6300, part of 6000, same part as Fig 3, 6000, ¶0124, ¶0159-¶0160) comprising a plurality of switches (6300), the switching circuit (6300) responsive to switching control signals by selectively reconfiguring the plurality of switches ( 6300)  to control supply of electrical energy to a motor (4000, ¶0155) of an exercise device (Figs. 2, and 3, all elements) according to the switching control signals (from Fig. 3, 7000, ¶0145-¶0147); and an interface (Fig. 2, 2200) coupleable with an application control board (Fig. 3, 7000) of the exercise device (all elements), wherein: responsive to a first switching control signal (from 7000, ¶0157), the switching circuit (6300) configures the plurality of switches (6300) to drive the motor (4000) of the exercise device (all elements, accelerating, ¶0136-¶0137), and responsive to a second switching control signal (decelerating, ¶0161-¶0162) corresponding to electric braking of the motor (¶0158-¶0160), the switching circuit (6300) configures the plurality of switches (6300) to stop driving the motor of the exercise device (all elements, stops motor, 4000, ¶0102-¶0103, ¶0161-¶0162).

Regarding claim 2,
Park discloses (Fig. 4):
wherein the motor (Fig. 4, 4000) is an alternating current (AC) motor (4000, ¶0144) and at least one of the switching circuit  (6300) or a braking control circuit (8000) of the modular motor drive (Figs. 2 and 3, all elements) is configured to apply direct current (DC) to a stator winding  (not shown, ¶0175) of the motor (4000) responsive to the second switching control signal (decelerating, ¶0175), thereby braking the motor by DC injection braking (¶0175).

Regarding claim 3,
Park discloses (Fig. 4):
wherein at least one of the switching circuit (Fig. 4, 6300) or a braking control circuit (8000) is configured to reverse a field of a stator winding of the motor responsive to the second switching control signal (from 7000, ¶0161-¶0162), thereby braking the motor by plug braking (via 8000, shorting via resistor, 8200, ¶0149).

Regarding claim 4,
Park discloses (Fig. 4):
wherein the motor (Fig. 4, 4000) is an AC motor (¶0144) and reversing the field of the stator winding includes reversing a rotation of the field of the stator winding (¶0177).

Regarding claim 5,
Park discloses (Fig. 4):
wherein at least one of the switching circuit (Fig. 4, 6300) or a braking circuit (8000) is configured to route power generated by the motor (4000) responsive to the second switching control signal (from 7000, ¶0161-¶0162), thereby braking the motor by regenerative braking (¶0178).

Regarding claim 6,
Park discloses (Fig. 4):
further comprising a second interface (Fig. 4, 6000)  for operably interconnecting the at least one of the switching circuit (6300) and the braking circuit (8000) to a power system (2500, ¶0155) of the exercise device (Figs. 2 and 3, all elements) to provide power from the motor (Fig. 6, regenerative energy flowing from motor to 2500) to the power system (2500) during regenerative braking (¶0155).

Regarding claim 7,
Park discloses (Fig. 3):
further comprising a motor drive controller (Fig. 3, also 6000) communicatively coupled to the switching circuit (6300), the interface further for communicatively coupling the motor drive controller (6000) to an application controller (7000) of the application control board (7000, ¶0157-¶0158).

Regarding claim 8,
Park discloses (Fig. 4):
wherein the switching circuit (Fig. 4, 6300) is configured to receive switching control signals (from 7000) including the first switching control signal (¶0157) and the second switching control signal from the motor drive controller (¶0161-¶0162).

Regarding claim 9,
Park discloses (Fig. 3):
wherein the interface (Fig. 3, 2220) is further for communicatively coupling the switching circuit (through 7000) to an application controller (2210) of the application control board (7000, ¶0124-¶0125).

Regarding claim 10,
Park discloses (Fig. 4):
wherein the switching circuit (Fig. 4, 6300) is configured to receive the first switching control signal (from 7000, ¶0157) and the second switching control signal (decelerating, ¶0161-¶0162) from the application controller (from 2210 through 7000 to 6300, ¶0357).

Regarding claim 11,
Park discloses (Fig. 4):
herein the second switching control signal is generated responsive to a user event associated with a user of the exercise device (¶0037).

Regarding claim 12,
Park discloses (Fig. 4):
wherein a user event is detectable based on at least one of meeting a threshold deviation from a force profile, detecting a loss of signal from a sensor, detecting a force reading indicative of a user imbalance, detecting a sensor signal indicative of user disengagement, or receiving a signal from an algorithm identifying possible user safety issues by monitoring at least one of system, environmental, or state information (A signal that detects the distance on the treadmill could be all of these, ¶0129).

Regarding claim 13,
Park discloses (Fig. 4):
wherein at least one of the switching circuit (Fig. 4, 6300) and a braking circuit (8000) is configured to short phases of the motor responsive to receiving the second switching control signal (¶0149-¶0150).

Regarding claim 14,
Park discloses (Fig. 4):
wherein the at least one of the switching circuit (Fig. 4, 6300) and the braking circuit (8000) is configured to default into a state in which the motor phases are shorted (shorts phases or performs regenerative braking whenever braking is needed by default, ¶0149-¶0150).

Regarding claim 15,
Park discloses (Figs. 2 and 3):
An exercise device (Figs. 2 and 3, all elements) comprising: a motor assembly (Fig. 2, 2100) comprising a motor (4000, ¶0124); an application board (Fig. 3, 7000) comprising an application board controller (7000, ¶0124-¶0125); and a motor drive (6000) operably coupled to each of the motor (4000) and the application board (7000, ¶0124-¶0125), the motor drive comprising a switching circuit (Fig. 4, 6300) comprising a plurality of switches (switches in 6300), the switching circuit (6300) responsive to switching control signals (From 7000) by selectively reconfiguring the plurality of switches (6300) to control supply of electrical energy (from 2500) to the motor (4000) according to the switching control signals (from Fig. 3, 7000, ¶0145-¶0147), wherein responsive to a first switching control signal, the switching circuit configures the plurality of switches to drive the motor (¶0137), and responsive to a second switching control signal corresponding to electric braking of the motor (¶0149-¶0150), the switching circuit configures the plurality of switches to stop driving the motor (stops motor, 4000, ¶0102-¶0103, ¶0161-¶0162).

Regarding claim 16,
Park discloses (Fig. 4):
wherein the switching circuit (Fig. 4, 6300) is configured to receive the first control signal and the second control signal from the application board controller (from 2210 through 7000 to 6300, ¶0357).

Regarding claim 17,
Park discloses (Fig. 3):
wherein the motor drive further comprises a motor drive controller (Fig. 3, also 7000) operably coupled to the application board controller (2210) and the switching circuit (Fig. 4, 6300) is configured to receive the first control signal and the second control signal from the motor drive controller (7000, ¶0357).

Regarding claim 18,
Park discloses (Fig. 4):
wherein the electric brake (Fig. 4, 8000) is one of a DC injection brake, a plug brake, or a regenerative brake (¶0149-¶0150).

Regarding claim 19,
Park discloses (Fig. 4):
A method of controlling motors in fitness equipment (Figs. 2 and 3, all elements, ¶0124), the method comprising: at a switching circuit (Fig.4 , 6300) of a motor drive (6000) coupled to a (4000) motor of an exercise device (Figs. 2 and 3, all elements, ¶0125), the switching circuit (6300) comprising a plurality of switches (6300, switches inside 6300) and responsive to switching control signals (From 7000) by selectively reconfiguring the plurality of switches (6300) to control supply of electrical energy (From Fig. 4, 2500) to the motor (4000) according to the switching control signals, (from 7000, to 6300, ¶0145-¶0147) receiving a switching control signal (from 7000); and responsive to receiving the control signal during driving of the motor  (¶0137), activating the switching circuit to stop driving the motor (stops motor, 4000, ¶0102-¶0103, ¶0161-¶0162);
and applying an electric brake (fig.4 8000) to the motor (4000) by at least one of DC injection braking, plug braking, or regenerative braking (¶0149-¶0150), wherein: the exercise device (Figs. 2 and 3, all elements) includes each of an application board (Fig. 3, 7000) including an application controller (7000) and a modular motor drive (4000, 6000) operably connected to the application board (connected to 7000), the modular motor drive (4000, 6000) including the switching circuit (6300) and a motor drive controller (also 7000) operably connected to the application controller (same as 7000), the switching control signal received by the switch circuit (6300) from the motor drive controller (7000, ¶0102-¶0103, ¶0161-¶0162).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0210419).

Regarding claim 20,
Park discloses (Fig. 3):
wherein the modular motor drive (Fig. 3, 4000, 6000) is a first modular motor drive (4000) and the switching circuit is a first switching circuit (6300),
and responsive to receiving the second control signal, activating the switching circuit to at least one of drive the motor or electrically brake the motor (¶0149-¶0150).

Although they do not explicitly disclose:
the method further comprising: subsequent to replacement of the first modular motor drive with a second modular motor drive and at a switching circuit of the second modular motor drive, receiving a second control signal

Regarding claim 20,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention from park that can send motor drive signals to the motors to drive exercise equipment and send another motor signal connected to a different replacement motor as this would enable the controller control multiple motors.  This would have been obvious to one of ordinary skill in the art before the effective filing date as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) as a mere duplication in parts was ruled to be obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radow et al. (US 2011/0118086) – exercise device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846